Title: To Thomas Jefferson from Francis Lightfoot Lee, 17 September 1776
From: Lee, Francis Lightfoot
To: Jefferson, Thomas


                    
                        Dear Sirs
                        Philadelphia Sepr. 17. 1776
                    
                    Our affairs at N. York have not much alter’d since your departure, the Militia of the eastern states have mostly left it, and probably improved the Army. The Enemy having by every motion shewn a design to get above our troops, Genl. Washington is busy in removing his stores from the City, and collecting his forces at and about King’s bridge, but we fear he has been interrupted by the Enemy, as a very heavy firing was heard there on sunday last.
                    Genl. Gates in his last Letter says, there was just then heard a heavy cannonade upon the Lake, from whence he judged, our fleet under the command of Genl. Arnold, was engaged with the Enemy, on their way to Crownpoint. We therefore expect every moment to hear of some considerable Actions at both places. All our advices from the Indians, indicate a general war with them. I hope our people will have done the business of the southern Indians, that they may be ready to chastise those of the west.
                    The week before last Ld. Howe sent Genl. Sullivan to Congress with a message, that he was very sollicitous for peace, that he had great powers, that tho he cou’d not at present acknowlege the Congress, yet he wished to confer with some of the members, as private Gentlemen. This message made a great noise without doors, and it was fear’d wou’d have a bad effect upon our Military operations. The Congress fully apprized of the perfidy and villainous designs of these Ministerial Agents; yet willing to convince our people that they are not averse to peace; sent him in answer That being the representatives of free and independant States, they cou’d not allow their Members to confer with him in their private capacities; but wou’d send a Committee of their body to know his powers and his terms. The Committee met his Lordship last Wednesday on Staten Island, and had the honor to dine upon plate with him, and a three hour’s conversation, the substance of which was: that he had waited 2 months in England to prevail with the Ministry  to empower him to confer and converse with some Gentlemen of influence in America. That he was sure of the good intentions of the King and the Ministry; and if we wou’d return to our allegiance, they wou’d revise the late instructions to Governors and Acts of Parliament; and if there was any thing in them which appear’d to them unreasonable, he did not doubt, but they wou’d make them easy. That he had no power to suspend the operations of war, or to offer any terms. The tories are struck dumb, but I fear it will have a bad effect upon our foreign negotiations; as it will show too great an eagerness in us, to make up with G. B.
                    This whole transaction will be soon published by Congress, which the next post will bring you, and I hope the Accounts of our glorious Victories. I am Dear Sir Yr. afft. friend & hbl. Servant,
                    
                        Francis Lightfoot Lee
                    
                    
                        During the conversation Ld. Howe said it wou’d make him very uneasy to see America plunder’d and laid waste. Doctr. Franklin assured his Ldship we were taking the most effectual measures to save him that uneasiness.
                    
                